MEMORANDUM **
Adolfina Luis Cuevas and Gerardo Martinez Martinez, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) decision denying their motion to reopen removal proceedings. To the extent we have jurisdiction it is under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s underlying order dismissing petitioners’ direct appeal from the immigration judge’s decision because this petition is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003). We therefore do not consider petitioners’ contentions regarding continuous physical presence and hardship.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen because it failed to set forth any new facts or present any new or previously unavailable evidence to demonstrate the requisite hardship. See 8 C.F.R. § 1003.2(c)(1). The motion also failed to identify any error of law or fact in the BIA’s prior decision affirming the hardship determination. See 8 C.F.R. § 1003.2(b)(1).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.